Citation Nr: 9930395	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  93-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
formerly classified as dysentery, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1947. 

This case was previously before the Board of Veterans' 
Appeals (Board) but was remanded in November 1995 and April 
1997 for additional development.  Over the pendant period the 
service-connected gastrointestinal condition was reclassified 
Crohn's disease, base on a medical opinion obtained from the 
September 1997 VA examination.  The October 1997 rating 
decision reflects that the disability rating was increased 
from a noncompensable to a 10 percent rating.  A December 
1998 rating decision reflects that the disability rating was 
increased from a 10 percent to a 30 percent rating effective 
March 5, 1993, the date of the veteran's claim.  This matter 
still remains before the Board on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Crohn's disease is currently manifested by complaints of 
five to six loose bowel movements a day and frequent 
abdominal pain, cramping, bloating and gas.  

3.  The veteran Crohn's disease does not result in 
malnutrition, with only fair health during remissions.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Crohn's disease have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Codes 7319, 7322, 7325 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected Crohn's disease.  That is, he has presented 
a claim that is plausible.  Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for dysentery from January 1947.  Originally, a 
noncompensable rating was assigned.  By a May 1993 rating 
decision the noncompensable rating was confirmed and 
continued.  In an October 1997 rating decision, the RO 
reclassified the service-connected disability as Crohn's 
disease and assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.114, Code 7325-7319 from March 5, 1993.  A 
December 1998 rating decision reflects that the disability 
rating was increased from a 10 percent to a 30 percent rating 
effective March 5, 1993, the date of the veteran's claim.  

When an unlisted condition is encountered, as in the 
veteran's case, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical locations are closely 
analogous.  38 C.F.R. 4.20.  The veteran has been rated under 
Diagnostic Code 7325, chronic enteritis, which is to be rated 
as irritable colon syndrome under Diagnostic Code 7319.  A 30 
percent rating is applicable for irritable colon syndrome 
that is productive of severe symptoms; diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  This is the highest schedular 
evaluation provided for that disability.  38 C.F.R. § 4.114, 
Code 7319.  

Diagnostic code 7322, under which the veteran's disability 
was formerly rated, pertains to bacillary dysentery, which is 
rated as ulcerative colitis under Diagnostic Code 7323.  A 30 
percent rating requires moderately severe ulcerative colitis, 
with frequent exacerbations.  The next higher evaluation of 
60 percent requires severe disablement with numerous attacks 
a year and malnutrition, with only fair health during 
remissions.  A 100 percent rating is assigned when the 
disability is pronounced; resulting in marked malnutrition, 
anemia, and general debility, or which serious complication 
as liver abscess.  38 C.F.R. § 4.114, Code 7323.  

The veteran underwent VA examination in September 1997.  At 
that time, he presented a history of dysentery diagnosed when 
he was in the service.  He had been hospitalized several 
times with complications of the disease.  The veteran was 
noted to have mainly ileal and colonic disease that required 
surgery in 1989 for resection of the terminal ileum stricture 
leading to the small bowel obstruction.  As reported, he had 
a more recent colonoscopy with a biopsy of the left colon 
revealing granulomas highly suspicious for Crohn's disease 
colitis.  At that time, the veteran reported having 
approximately six to seven watery bowel movements a day with 
significant gas.  The bowel movements were occasionally 
partially formed; but, for the most part were loose.  He 
reported fairly constant crampy lower abdominal pain.  
bloating after each meal.  He reported having a strong sense 
of urgency and reported a having lower abdominal crampy 
abdominal pain worsened post prandially.  

The physician diagnosed a long-standing history of Crohn's 
disease likely dating back to at least during the veteran's 
service, when this illness was termed dysentery.  

I am quite confident that his diagnosis 
of dysentery at that time actually 
represented inflammatory bowel disease; 
i.e., Crohn's disease.  He has had a 
moderately severe course of his disease 
with a number of complication requiring 
at least one surgery for this disease.  
He is currently moderately disabled in 
his lifestyle by this disease, with a 
frequent call to stool and need to be 
constantly near a bathroom for the 
urgency and diarrhea that he encounters.  

In the veteran's case, no more than moderate to moderately 
severe disability has been demonstrated.  There is no 
objective evidence of severe disablement productive of 
malnutrition or only fair health during times of remission.  
Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for Crohn's disease, formerly 
classified as dysentery.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  As noted above, 
Diagnostic Code 7323 provides for ratings up to 100 percent, 
but the required manifestations are not demonstrated in this 
case.  Also, an exceptional disability picture is not shown 
by the evidence.  The veteran has not required frequent 
hospitalization.  Although he has reported hospitalization on 
about a dozen occasions since his active service, his 
clinical history does not include any recent hospitalizations 
exclusively for his service-connected Crohn's disease.  

In addition, the veteran has not demonstrated marked 
impairment of his employment.  While the frequency of 
stooling described by the veteran, with as many as 6 to 7 
stools a day, would have an adverse impact on his daily 
activities, he is advised that an evaluation of 30 percent is 
of itself a reflection of a degree of impairment of earning 
capacity.  38 C.F.R. § 4.10.  The Board concludes that there 
is no basis for consideration of an extraschedular rating.  


ORDER

An increased rating for Crohn's disease (formerly classified 
as dysentery) is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







